Citation Nr: 0700904	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of herniated discs at the level of the 4th 
and 5th, and 5th and 6th cervical vertebrae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1985 to 
October 2001, with additional service of 3 years, 11 months, 
and 17 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In February 2005, the Board remanded the 
appeal for further development.  As discussed in that remand, 
no further hearings are required prior to the adjudication of 
the veteran's claim.


FINDING OF FACT

Resolving all reasonable doubt in favor of the veteran, since 
November 1, 2001, the veteran's residuals of herniated discs 
at the level of the 4th and 5th, and 5th and 6th cervical 
vertebrae, have manifested in pain and severe limitation of 
motion of the cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for the residuals of herniated discs at the level of the 4th 
and 5th, and 5th and 6th cervical vertebrae, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2003 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate a claim for a higher evaluation, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claims.  In an April 2005 
letter, the RO reiterated the above information and 
specifically asked the veteran to send any evidence in his 
possession that pertains to his claim.  The claim was last 
re-adjudicated in October 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board notes the favorable nature of the 
decision below.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

The veteran's residuals of herniated discs at the level of 
the 4th and 5th, and 5th and 6th cervical vertebrae (cervical 
spine disability) is currently assigned a 20 percent 
evaluation under Diagnostic Code 5243, 38 C.F.R. § 4.71a.  
His disability was previously evaluated under Diagnostic 
Codes 5293-5290 and 5293-5237.

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (as in effect through September 
22, 2002).  The regulations were further revised, effective 
from September 26, 2003.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, with Diagnostic Code 5237 as the new code for 
lumbosacral or cervical strain and Diagnostic Code 5243 as 
the new code for intervertebral disc syndrome .  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 
3-2000 (April 10, 2000).  

Under Diagnostic Code 5290, in effect through September 25, 
2003, a 30 percent evaluation is warranted for severe 
limitation of motion; and a 20 percent is assigned for 
moderate limitation of motion.

Under Diagnostic Code 5293, in effect prior to September 26, 
2003, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective prior to September 23, 2002.

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 20 
percent evaluation required incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from December 23, 2002, to 
September 25, 2003).  Those criteria remained in effect with 
the revision effective September 26, 2003, except the 
Diagnostic Codes changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective September 26, 2003).  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations, in pertinent part, are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  100 percent for unfavorable 
ankylosis of the entire spine; 40 percent for unfavorable 
ankylosis of the entire cervical spine; 30 percent for 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine; and
20 percent for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Plate V, 38 C.F.R. § 4.71a (2006).  


III.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After review, the Board finds that the old version of the 
rating criteria regarding limitation of motion is more 
favorable to the veteran's claim.  

Initially, the Board finds that a higher rating is not 
warranted under either the old or revised versions of 
Diagnostic Code 5293/5243 for intervertebral disc syndrome.  
In support of this finding, the Board notes the following 
evidence of record.

A December 2002 VA examination report reflects complaints of 
right hand paresthesias related to the veteran's cervical 
spine disability.  However, the report also shows that the 
veteran had 5/5 strength in the shoulders, elbows, wrists, 
and fingers; 2+ deep tendon reflexes at the elbows; and 
normal sensation throughout the upper extremities.  In 
addition, an EMG (electromyograph) consult completed later 
that month in conjunction with the examination reflects no 
electrodiagnostic evidence of compression, peripheral 
neuropathy, or right cervical radiculopathy.  

Similarly, a January 2004 VA examination report reflects 
complaints of neck pain accompanied by pain and tingling in 
the arms and hands during the last two to three years.  
However, the veteran did not have any radicular symptoms at 
the time of the examination, his grip strength and manual 
dexterity were normal in both hands, and sensation to light 
touch and discrimination of sharp versus dull were normal 
throughout.

Lastly, a September 2005 VA examination report reflects that 
the veteran denied any change in his neck pain or other neck 
symptoms.  Strength testing of the upper extremities was 
normal in all muscle groups and bilaterally equal, and 
sensory perception was intact throughout.  The examiner noted 
that there was no objective evidence of radiculopathy or 
other neurological abnormalities.  

In sum, the objective medical evidence fails to show that the 
veteran has any chronic neurological manifestations 
reflective of intervertebral disc syndrome which would 
warrant an evaluation in excess of the 20 percent rating 
assigned by the RO.  Moreover, the evidence does not indicate 
the veteran suffers from incapacitating episodes of 
intervertebral disc syndrome.  In this regard, the December 
2002 examiner noted the veteran reported no flare-ups, and 
the September 2005 VA examination specifically noted the 
veteran had not had any incapacitating episodes during the 
past 12 months.  Likewise, while the private treatment 
reports do reflect some treatment for neck pain, such records 
do not recommend bed rest as treatment, nor do they otherwise 
suggest the veteran experiences incapacitating episodes.  
Thus, a higher evaluation based on symptoms consistent with 
intervertebral disc syndrome is not warranted.  Furthermore, 
such evidence also is against a finding that a separate 
rating for neurological symptoms would be warranted.

Given the above, the Board will focus on the orthopedic 
manifestations of the veteran's cervical spine disability to 
evaluate the claim and notes the following evidence of 
record.

Private treatment records note the veteran underwent epidural 
injections for his cervical spine pain in October 2002 and 
again in November 2002.  Some improvement in mobility was 
noted following the October 2002 injection, but he continued 
to experience pain.

The December 2002 VA examination report shows left and right 
lateral bending (flexion) of 0 to 30 degrees, extension and 
flexion of 0 to 40 degrees, left rotation of 0 to 50 degrees, 
and right rotation of 0 to 60 degrees with no diminution with 
repetitive testing.  Subjectively, the veteran reported that 
he experiences pain all day every day, and that he takes 800 
mg of Motrin.  He further reported that he is unable to turn 
his head quickly.  No flare-ups of pain were noted.

The January 2004 VA examination report reflects the veteran's 
statement that he had experienced a gradually decreasing 
range of motion of his neck such that he found it necessary 
to back up his car exclusively through the use of his rear 
view mirrors.  The examiner observed that the veteran 
splinted his neck and turned either his eyes or his lower 
back in order to face in different directions.  The examiner 
also noted that range of motion testing of the neck was 
severely limited by complaints of pain.  The veteran stated 
that he could move beyond all the demonstrated ranges but 
that increased movement would cause moderate to severe pain 
and he therefore declined to do so.  The veteran was able to 
demonstrate 45 degrees of flexion, 10 degrees of extension at 
which point he expressed an onset of pain, 15 degrees of 
lateral bending bilaterally, 15 degrees of rotation to the 
right, and 30 degrees of rotation to the left.  

The September 2005 VA examination report reflects that the 
neck range of motion was significantly limited with a guarded 
neck posture.  The veteran demonstrated 30 degrees of 
flexion, 0 degrees of extension, 5 degrees of lateral bending 
to the right, 15 degrees of lateral bending to the left, and 
0 degrees of rotation, choosing to turn his upper body 
instead of rotating the cervical spine.  Repeat testing 
produced essentially the same results.  The examiner noted 
that there was no pain on range of motion testing.  The 
examiner also indicated that there was no additional 
limitation of motion by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

Given the above, the Board finds that the veteran's 
disability has manifested in severe limitation of motion of 
the cervical spine to warrant a 30 percent rating under 
Diagnostic Code 5290 (in effect prior to September 26, 2003).  
Although range of motion testing in December 2002 does not 
reflect severe limitation of motion, the Board notes that 
this testing occurred after two epidural injections in the 
neck which may have temporarily improved his mobility.  
Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's complaints of pain "all day every day" 
at the time of the 2002 examination, when considered in 
conjunction with the other evidence of record, warrant an 
evaluation of 30 percent effective November 1, 2001.

A higher evaluation based on limitation of motion is not 
warranted as unfavorable ankylosis of the cervical spine is 
not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2001); 
General Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003).    

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In this regard, the December 2002 examination 
noted that the veteran had no job restrictions, and the 
September 2005 examination noted the veteran had pain, but no 
limitations at work.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 30 
percent disabling.  Thus, "staged" ratings are inapplicable 
to this case.


ORDER

An initial evaluation of 30 percent for the residuals of 
herniated discs at the level of the 4th and 5th, and 5th and 
6th cervical vertebrae, is granted effective November 1, 
2001, subject to the provisions governing the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


